Filed 6/8/22 P. v. Davie CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR



 THE PEOPLE,                                                                  B308500
                                                                              (Los Angeles County
             Plaintiff and Respondent,                                        Super. Ct. No. BA480713)

             v.

 TODD DAVIE,

             Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Deborah S. Brazil, Sam Ohta, and
Henry J. Hall, Judges. Affirmed in part, reversed in part,
and remanded with instructions.
     Law Offices of Jason Szydlik and Jason Szydlik, under
appointment by the Court of Appeal, for Defendant and
Appellant.
     Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Scott A. Taryle and Rene
Judkiewicz, Deputy Attorneys General, for Plaintiff and
Respondent.
  ____________________________________________________

                     INTRODUCTION
      A jury convicted appellant Todd Davie of assault with
force likely to produce great bodily injury, and the trial court
sentenced him to 16 years in prison, which included the high
term for the offense, a prior strike, and various
enhancements. As described more fully below, during the
proceedings against him, appellant made numerous motions
for self-representation under Faretta v. California (1975) 422
U.S. 806 (Faretta motions) and substitution of counsel under
People v. Marsden (1970) 2 Cal.3d 118 (Marsden motions).
Judge Deborah S. Brazil initially granted appellant’s Faretta
motion, but at his next hearing, appellant gave up his pro
per status. Appellant later moved for self-representation
again before a different judge, Judge Sam Ohta, but refused
to cooperate with the court’s attempts to ensure that he was
knowingly and voluntarily waiving his right to counsel.
Judge Ohta therefore denied his motion. As relevant here,
Judge Henry J. Hall, who also presided over appellant’s trial
and sentenced him, denied appellant’s fifth Marsden motion
after finding that defense counsel was not rendering
ineffective assistance.


                               2
       On appeal, appellant challenges the denial of his
second Faretta motion, arguing that Judge Brazil’s grant of
his first motion established that his waiver of his right to
counsel before Judge Ohta was knowing and voluntary. He
also challenges the denial of his fifth Marsden motion,
claiming that an irreconcilable conflict existed between him
and his counsel because he had made violent threats against
her and refused to cooperate with her for some time
thereafter. In a supplemental brief filed under our District’s
Miscellaneous Order 2022-01, appellant asserts he is
entitled to resentencing in light of legislation that became
effective during the pendency of this appeal: (1) Assembly
Bill No. 124 (2021-2022 Reg. Sess.) (Stats. 2021, ch. 695) (AB
124), and (2) Senate Bill No. 567 (2021-2022 Reg. Sess.;
Stats. 2021, ch. 731) (SB 567).1
       As discussed below, we find no error in the denial of
appellant’s Faretta and Marsden motions. Appellant’s
refusal to cooperate with Judge Ohta’s inquiries after
making his second Faretta motion prevented the court from
determining whether appellant truly wanted to represent
himself, and whether his waiver of his right to counsel was
knowing and voluntary; his prior waiver before Judge Brazil


1     As relevant here, AB 124 made the low-term sentence for
an offense presumptively appropriate if the court finds that the
defendant’s prior trauma contributed to the commission of the
offense. SB 567 requires that aggravating circumstances
supporting a high-term sentence be stipulated to or found beyond
a reasonable doubt by the factfinder.


                               3
did not fill that gap. The court therefore did not err in
denying appellant’s Faretta motion. Nor did the court abuse
its discretion in denying appellant’s Marsden motion, as
neither appellant’s threats nor his unilateral refusal to
cooperate with counsel created an irreconcilable conflict
warranting substitution of counsel. However, we agree with
appellant that AB 124 requires his resentencing.2

                     BACKGROUND
      A. The Offense and Trial
       In 2019, the Los Angeles County District Attorney’s
office charged appellant with assault by means of force likely
to produce great bodily injury (Pen. Code, § 245, subd.
(a)(4).)3 It was further alleged that appellant personally
inflicted great bodily injury on the victim (§ 12022.7, subd.
(a)). Finally, it was alleged that appellant had a prior
serious felony (§§ 667, subd. (a)(1) & 1192.7, subd. (c)(8)) and
a prior strike (§§ 667, subd. (d) & 1170.12, subd. (b)), both
premised on his 2004 conviction for criminal threats. As


2      Given our conclusion, we need not decide whether SB 567
independently requires appellant’s resentencing. On remand, the
trial court shall consider all retroactive amendments to
sentencing law, as applicable to appellant.
      The parties agree that the abstract of judgment includes
two clerical errors. Because we remand for resentencing and
instruct the trial court to prepare a new abstract of judgment, we
need not address them.
3     Undesignated statutory references are to the Penal Code.


                                4
described below, during the ensuing proceedings, appellant
made numerous unsuccessful Faretta and Marsden motions.
      At trial, the People presented evidence that following
an altercation with a fellow train passenger, appellant
suddenly attacked the passenger, repeatedly punching him.
According to the evidence, appellant’s attack left the victim
with multiple facial fractures requiring surgery and the
placement of a metal plate on the lower part of his face. The
People also elicited testimony that appellant was much taller
and heavier than the victim.
      The defense presented evidence that the victim’s
bicycle had bumped against appellant, and that the victim
had yelled at him during their subsequent argument. It
claimed appellant had acted in self-defense, or that he and
the victim had engaged in mutual combat.

     B. The Jury’s Verdict and the Trial Court’s
     Sentence
      Following trial, the jury found appellant guilty as
charged. It further found the great bodily injury allegation
to be true. In a bifurcated trial, the jury found that
appellant had previously been convicted of making criminal
threats (§ 422).
      The trial court then sentenced appellant to a total of 16
years in prison: the upper term of four years for the assault,
doubled to eight years for the prior strike; three years for the
great bodily injury enhancement; and five years for the prior
serious felony enhancement. In selecting the upper term,


                               5
the court relied on two aggravating circumstances, finding
that they outweighed “by a substantial amount,” “any factors
in mitigation [appellant] may have.” First, it pointed to the
vulnerability of the victim, stating that he “was a much
smaller man than [appellant]” and that he was attacked “out
of the blue with an extremely violent attack.” Second, the
court noted that appellant had a long history of violent
conduct, citing appellant’s probation report and rap sheet,
and noting his conduct before the court.4 The court
additionally stated that it had reviewed a prior appellate
decision regarding appellant, which reflected that he had
been found not guilty by reason of insanity on “10 felony
counts of battery on a correctional officer and 10 counts of
misdemeanor battery.” It further noted that a psychological
profile cited in the prior appellate decision indicated that
appellant had “a severe history of physical and verbal
assaultive behavior, having caused serious physical injury to
others.”5 Appellant timely appealed.

                         DISCUSSION
      Appellant claims the trial court violated his right to
self-representation by denying his Faretta motion and

4     As noted below, early in the proceedings, appellant made
violent threats against his counsel and invoked those threats as a
ground for counsel’s substitution.
5      The court did not consider appellant’s prior conviction for
criminal threats as an aggravating fact, as it was already
reflected in his prior strike.


                                 6
violated his right to counsel by denying his fifth Marsden
motion. In his supplemental brief, he contends he is entitled
to resentencing under newly enacted legislation. As
explained below, we find no error in the denial of appellant’s
Faretta and Marsden motions. However, we agree that
AB 124 applies retroactively to appellant’s judgment and
requires his resentencing.

     A. The Trial Court Did Not Err in Denying
        Appellant’s Faretta Motion
        1. Background
     On September 16, 2019, before his preliminary
hearing, appellant moved for self-representation. The court
(Judge Brazil) provided him with the Los Angeles County
Superior Court’s standard Faretta advisement and waiver
form, but appellant refused to fill it out.6 The court
proceeded to orally advise appellant of the charges against
him, his rights, and the risks and disadvantages of self-
representation, asking appellant to confirm his
understanding of the court’s explanations. As particularly


6     “The Los Angeles County Superior Court’s in propria
persona advisement form (sometimes referred to as a Faretta
form) serves as ‘a means by which the judge and the defendant
seeking self-representation may have a meaningful dialogue
concerning the dangers and responsibilities of self-
representation.’” (People v. Blair (2005) 36 Cal.4th 686, 709,
disapproved on another ground in People v. Rices (2017) 4 Cal.5th
49, 76.)


                               7
relevant here, the court advised appellant that while in
custody, he would have limited access to phones “or any
other preparations” and that “[a]ccess to [a] law library
while in custody is limited.” Appellant refused to answer
some of the court’s questions, claiming to “raise the Fifth,”
but generally confirmed his understanding of the court’s
warnings, including those regarding his limited access to a
law library. Following this colloquy with appellant, the
court found that he was knowingly and voluntarily waiving
his right to counsel, granted his Faretta motion, and relieved
his appointed counsel. Appellant then represented himself
at the preliminary hearing.
       However, at the next hearing, an arraignment on
September 30, 2019, appellant asked that counsel be
reappointed, listing, among other complaints, that he had
had difficulty accessing the law library. Counsel was
reappointed.
       On December 2, 2019, at a hearing before Judge Ohta,
appellant again moved to represent himself. When asked to
fill out the court’s Faretta form, appellant again refused,
stating he “shouldn’t have to qualify for [his] rights.” The
court explained that it was required to ensure appellant was
waiving his right to counsel knowingly and voluntarily, and
that this was the form’s purpose, but appellant persisted in
his refusal, noting that he had already represented himself
at the preliminary hearing. After additional unfruitful
attempts to persuade appellant to fill out the form, the court




                              8
told him he could reconsider his refusal during the noon
recess.
      After the noon recess, appellant informed the court
that he had torn up the form and flushed it down the toilet.
He reiterated that he was not going to fill it out. The court
indicated it was going to ask appellant a few questions, to
which appellant replied, “I don’t want no questions asked of
me.” In response to the court’s continued attempts to
question him, appellant asserted that he had the right to
remain silent and did not have to prove anything. After
extensive additional attempts to question appellant were
unsuccessful, the court denied appellant’s Faretta motion.
The court explained that appellant’s refusal to fill out the
Faretta form and to answer the court’s questions prevented
it from determining whether appellant was knowingly
waiving his right to counsel. It further noted that appellant
had relinquished his prior pro per status, suggesting that he
was susceptible to a change of mind.

        2. Principles
      The Sixth Amendment guarantees criminal defendants
the right to the assistance of counsel (Iowa v. Tovar (2004)
541 U.S. 77, 80-81), as well as the right to self-
representation (Faretta v. California, supra, 422 U.S. at
807). Among the two corresponding rights, the right to
counsel -- which “secures the protection of many other
constitutional rights as well” (People v. Marshall (1997) 15
Cal.4th 1, 23 (Marshall)) -- is preeminent, in the sense that


                              9
it is self-executing and persists unless affirmatively waived,
whereas the right to self-representation must be
unequivocally asserted to take effect (id. at 20-21).
       When a defendant asks to waive the right to counsel,
the trial court must “determine whether the defendant truly
desires to represent himself or herself.” (Marshall, supra, 15
Cal.4th at 23.) “[C]ourts must draw every inference against
supposing that the defendant wishes to waive the right to
counsel,” and “[a] motion for self-representation made in
passing anger or frustration . . . may be denied.” (Ibid.)
Moreover, the court must make the defendant aware of the
risks of self-representation and “satisfy itself that the waiver
is knowing and voluntary” (People v. Lawley (2002) 27
Cal.4th 102, 140 (Lawley)), meaning that the defendant
“understands the significance and consequences of the
decision and makes it without coercion” (id. at 139). We
review de novo whether a defendant knowingly and
voluntarily invoked the right to self-representation and
waived the right to counsel. (People v. Dent (2003) 30
Cal.4th 213, 218.)

        3. Analysis
      In light of appellant’s refusal to demonstrate that he
was waiving his right to counsel knowingly and voluntarily,
the trial court did not err in denying appellant’s Faretta
motion. Appellant had already obtained pro per status two
and a half months before, only to relinquish that status at
the very next hearing. Although Judge Brazil warned


                              10
appellant before granting his request that his access to a law
library would be limited, and appellant signaled that he
understood that risk, he requested the reappointment of
counsel just two weeks later because he had had difficulty
accessing the library. This course of events suggested
appellant did not truly appreciate the risks and limitations
of self-representation. At the hearing before Judge Ohta,
after again requesting self-representation, appellant refused
to fill out the court’s Faretta form (instead tearing it up and
flushing it down the toilet), claiming he “shouldn’t have to
qualify for [his] rights.” When Judge Ohta attempted to
question appellant orally, appellant persistently refused to
answer the court’s questions, insisting that he had the right
to remain silent and did not have to prove anything.
       Appellant’s adamant refusal to cooperate with the
court’s inquiry prevented it from determining whether
appellant genuinely desired to represent himself or whether
his waiver of the right to counsel was made with full
awareness of the dangers and disadvantages of self-
representation. Under these circumstances, the court
properly denied appellant’s motion. (See Marshall, supra, 15
Cal.4th at 23; Lawley, supra, 27 Cal.4th at 140; United
States v. Hausa (2d Cir. 2019) 922 F.3d 129, 135 [“[the
defendant] prevented the court from assessing his purported
waiver by refusing to answer any questions meant to assess
his understanding of the risks of self-representation”];
United States v. Krug (8th Cir. 2016) 822 F.3d 994, 1000
[where defendant refused to answer district court’s questions


                              11
after seeking self-representation, “the district court was
unable to determine that [his] attempted waiver of his right
to counsel was knowing and voluntary, and therefore did not
err in denying [his] motion to proceed pro se”].)
      Appellant argues, “Without evidence to the contrary,
[Judge Ohta] had to presume that [Judge Brazil] properly
found on September 16, 2019, that appellant had knowingly,
intelligently, and voluntarily waived his right to appointed
counsel.” In support, he cites Evidence Code section 664,
which establishes a presumption that an “official duty has
been regularly performed.” (Ibid.) The question, however, is
not whether Judge Brazil properly granted appellant’s prior
Faretta motion based on the record before her, but whether
the record before Judge Ohta demonstrated that appellant’s
alleged waiver was knowing and voluntary. As noted, the
record showed that notwithstanding appellant’s prior
assurances to Judge Brazil that he understood the perils of
self-representation, after encountering a difficulty of which
he had been warned, appellant backtracked and sought
reappointment of counsel. Judge Ohta thus properly sought
assurances that appellant understood the consequences of
self-representation and that he was not acting out of
momentary frustration. Appellant’s cantankerous conduct
in response left the court no choice but to deny his motion.




                             12
     B. The Trial Court Did Not Abuse Its Discretion in
        Denying Appellant’s Fifth Marsden Motion
        1. Background
      Appellant made numerous Marsden motions before and
during his trial. At the hearings on these motions, appellant
made various complaints against his counsel and expressed
general distrust of her. Among other things, he complained
that counsel was not properly following up on leads he was
providing her. In particular, he asserted that video footage
of the incident on the train was readily available, but that
counsel was inexplicably failing to obtain it. In response,
counsel detailed her efforts to follow up on the information
appellant provided and her investigation generally. She
explained, repeatedly, that she had attempted to obtain
footage of the incident, but had learned that the incident was
not recorded. Following each hearing, the trial court found
that counsel had performed competently, and that there was
no cause for substitution of counsel.
      On January 29, 2020, following his fourth Marsden
motion, appellant made threatening remarks toward his
counsel and stated, “There’s a conflict right there.” The
court (Judge Hall) ordered appellant removed from the
courtroom. On February 28, 2020, appellant mentioned
having threatened to slap his counsel and asserted that was
a conflict of interest. The court responded that it would not
allow appellant to “generate [his] own conflict of interest by
threatening physical danger.” After appellant interjected,



                             13
“We’ll see what happens in trial,” the court replied that it
was going to order appellant shackled.
      At a subsequent hearing, when appellant refused to
enter the courtroom, the court stated, “I think one of the
reasons that [appellant is] refusing to come out is I
instructed the bailiff that I was not going to have him
assault [his counsel] . . . . I’ll take the steps necessary to
make sure that doesn’t happen.” His counsel noted
appellant was not assisting her.
      On July 15, 2020, appellant made his fifth Marsden
motion, which is at issue in this appeal. This motion
followed the pattern described above. At the hearing on the
motion, appellant complained, inter alia, that his counsel
was relying on the People’s assertion that there was no video
of the incident and was not doing what he had asked her to
do. In response, counsel detailed her diligent investigative
efforts, including her investigator’s attempt to locate video
footage of the incident, but reiterated that no video existed.
Finding no ineffective assistance of counsel, the court denied
appellant’s motion.

        2. Principles
      A criminal defendant has no absolute right to
substitute appointed counsel. (People v. Gutierrez (2009) 45
Cal.4th 789, 803.) “When a defendant seeks substitution of
appointed counsel . . . ‘the trial court must permit the
defendant to explain the basis of his contention and to relate
specific instances of inadequate performance. A defendant is


                             14
entitled to relief if the record clearly shows [1] that the
appointed counsel is not providing adequate representation
or [2] that defendant and counsel have become embroiled in
such an irreconcilable conflict that ineffective representation
is likely to result.’” (People v. Taylor (2010) 48 Cal.4th 574,
599 (Taylor).)
       Generally, to establish an irreconcilable conflict, the
defendant must point to actions by the attorney that led to a
breakdown of the relationship. (See People v. Smith (2003)
30 Cal.4th 581, 606 [upholding denial of Marsden motion
where “[d]efendant did not show that defense counsel did
anything to cause any breakdown in their relationship”].) A
defendant’s assertion of lack of trust in the attorney does not
constitute an irreconcilable conflict. (See People v. Myles
(2012) 53 Cal.4th 1181, 1207 (Myles) [“‘If a defendant’s
claimed lack of trust in, or inability to get along with, an
appointed attorney were sufficient to compel appointment of
substitute counsel, defendants effectively would have a veto
power over any appointment, and by a process of elimination
could obtain appointment of their preferred attorneys, which
is certainly not the law’”].) Similarly, “[a] defendant may not
force the substitution of counsel by his own conduct that
manufactures a conflict.” (People v. Smith (1993) 6 Cal.4th
684, 696.) We review a trial court’s denial of a Marsden
motion for abuse of discretion. (Taylor, supra, 48 Cal.4th at
599.)




                              15
         3. Analysis
      The trial court did not abuse its discretion in denying
appellant’s fifth Marsden motion. Appellant does not
contend that his trial counsel rendered ineffective
assistance. He claims only that he and counsel became
embroiled in an irreconcilable conflict. Yet even in that
respect, appellant identifies no conduct by his counsel
contributing to a breakdown of the relationship. Rather,
appellant points to: (1) his own threat of violence against
counsel, which he mentioned to the court on February 28,
2020, and (2) his lack of cooperation with counsel for some
time thereafter. He contends it was clear that he lacked
confidence in his counsel.
      A Marsden motion, however, is not a vehicle for a
defendant to unilaterally jettison his or her appointed
counsel. As the court found, appellant’s threats were part of
his attempt to “generate [his] own conflict,” evidenced by his
repeated argument that his threats created a conflict.7
Appellant points to no evidence that his counsel became
unable to represent him zealously as a result of his conduct.
His behavior, while reprehensible, did not require


7      Appellant contends the court perceived his threat as
genuine, given its statement that it was going to order him
shackled and its subsequent assurance that it would take the
steps necessary to ensure he would not carry it out. The court’s
response showed only that it took any threat against counsel
seriously, regardless of the appellant’s obvious use of the threat
to attempt to have her removed.


                                16
substitution of counsel. (See People v. Smith, supra, 6
Cal.4th at 696; People v. Horton (1995) 11 Cal.4th 1068, 1106
[defendant’s lawsuit against appointed counsel does not
require disqualification unless circumstances demonstrate
actual conflict of interest; “[a] contrary holding would enable
an indigent criminal defendant to challenge each successive
appointment of counsel, delaying indefinitely the criminal
prosecution”]; cf. People v. Johnson (2018) 6 Cal.5th 541, 579
[defendant’s physical attack of his counsel and threats
against counsel’s family created no conflict where trial court
credited counsel’s assurance that his representation of
defendant would not be impaired]; People v. Roldan (2005)
35 Cal.4th 646, 676 [defendant’s attempt to disrupt and
delay trial by threatening to kill his appointed counsel did
not create conflict of interest for counsel], disapproved on
another ground by People v. Doolin (2009) 45 Cal.4th 390.)
      Nor did appellant’s refusal to cooperate with his
counsel require the court to grant his motion. (See People v.
Smith, supra, 6 Cal.4th at 696; People v. Michaels (2002) 28
Cal.4th 486, 523 [defendant cannot compel substitution of
counsel by refusing to cooperate].) Finally, appellant’s bare
claim that he lacked confidence in his attorney does not
establish an irreconcilable conflict. (See Myles, supra, 53
Cal.4th at 1207.) Accordingly, we find no abuse of discretion
in the trial court’s denial of his Marsden motion.




                              17
     C. Appellant Must be Resentenced in Accordance
        with Intervening Legislation
      We agree with appellant that AB 124 requires
resentencing. The Governor signed AB 124 while this appeal
was pending, and it became effective January 1, 2022.
(Stats. 2021, ch. 695, § 5.3.) This enactment made a low-
term sentence presumptively appropriate under specified
circumstances, including where the defendant’s experience of
physical trauma was a contributing factor to the defendant’s
commission of the offense.8 (§ 1170, subd. (b)(6)(A); Stats.
2021, ch. 695, § 5.3.) Where the presumption applies, the
court may impose a higher sentence if it finds “the
aggravating circumstances outweigh the mitigating
circumstances [so] that imposition of the lower term would
be contrary to the interests of justice.” (§ 1170, subd. (b)(6).)
As the Attorney General concedes, AB 124 applies
retroactively to judgments that, like appellant’s, were not
final when they became effective. (See People v. Garcia
(2022) 76 Cal.App.5th 887, 901 [changes effected by AB 124
apply retroactively to nonfinal appeals, under rule of In re
Estrada (1965) 63 Cal.2d 740].)
      At the time of appellant’s sentencing, the trial court
had no statutory reason to make, and appellant had no


8      Other specified circumstances include the defendant’s
youth, experience of intimate partner violence or human
trafficking, and other forms of prior trauma. (§ 1170, subd.
(b)(6)(A)-(C).)


                               18
reason to seek, a finding that past physical trauma was a
contributing factor to appellant’s commission of the offense.
On appeal, appellant points to evidence that he was shot in a
drive-by shooting when he was 20 years old, and that as a
result, he later suffered from nightmares and flashbacks,
and continued to suffer from constant backpain that
required him to use a walker. These circumstances could
conceivably support a finding that appellant’s prior trauma
played a role in his commission of the offense, thereby
triggering the presumption that a low-term sentence is
appropriate. We must therefore remand the matter so the
trial court may resentence appellant in accordance with AB
124’s requirements.
       The Attorney General argues that remand for
consideration of AB 124 is unnecessary, contending that the
record clearly indicates the trial court would not have
selected a low-term sentence even under AB 124’s
presumption. (See, e.g., People v. Jones (2019) 32
Cal.App.5th 267, 273 [remand unnecessary where record
clearly indicated trial court would not have exercised newly
granted discretion to strike enhancement].) In support, the
Attorney General notes the court’s finding, in imposing the
high term, that aggravating circumstances -- appellant’s
history of violence and the circumstances of his offenses --
outweighed mitigating ones. According to the Attorney
General, this finding would have overcome AB 124’s
presumption, and demonstrates the court would have




                             19
imposed the same sentence even had it applied AB 124. We
are unpersuaded.
      The record reflects no finding by the trial court that
appellant’s prior trauma contributed to the commission of
his offense, and similarly reflects no specific consideration of
appellant’s past trauma as a mitigating circumstance. AB
124 places this factor, along with certain others, at the
forefront. This legislative emphasis, together with the
presumption in favor of the low term, could have affected the
court’s exercise of its discretion. (Cf. People v. Gutierrez
(2014) 58 Cal.4th 1354, 1391 [where trial courts imposed
presumptive sentences of life without parole for certain
juvenile offenders, despite having discretion to impose lesser
sentences, removal of presumption affected scope of courts’
discretion, requiring remand; “we cannot say with confidence
what sentence [the courts] would have imposed absent the
presumption”].) Moreover, even if the court had been
disinclined to impose a low-term sentence, AB 124’s new
presumption might have persuaded it to impose a mid-term
sentence, instead of the high-term sentence it selected.
Without speculating, we merely conclude that on this record,
it cannot be said remand for resentencing under AB 124
would be futile. On remand, the trial court should consider
whether appellant’s prior trauma contributed to his
commission of the offense and resentence him in accordance
with AB 124’s instructions.




                              20
                       DISPOSITION
      The convictions are affirmed. The sentence is reversed,
and the matter is remanded for resentencing consistent with
intervening ameliorative changes to sentencing law.
Following resentencing, the trial court shall issue a new
abstract of judgment and forward it to the California
Department of Corrections and Rehabilitation.
 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                         MANELLA, P. J.




We concur:




WILLHITE, J.




CURREY, J.




                             21